 

 

Exhibit 10.2

 

 

Execution Copy

STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (this “Agreement”) made and entered into as of
______________, 2011, between the individual named as the purchaser on the
signature page hereto (the “Buyer”) and the individual named as the shareholder
on the signature page hereto (the “Seller”).




This Agreement sets forth the terms and conditions upon which Seller is selling
to the Buyer and the Buyer is purchasing from the Seller the number of shares
(hereinafter referred to as the “Shares”) of common stock (the “Common Stock”)
of The Andina Group, Inc., a Nevada corporation (the “Company”) indicated on the
signature page hereto in a private stock sale transaction.  As indicated on the
signature page hereto, Shares may be “Restricted”, in which case such Shares
(“Restricted Shares”) satisfy the definition of “restricted securities” as set
forth in Rule 144(a)(3) under the Securities Act of 1933, as amended (the
“Securities Act”), or “Free-Trading”, in which case such Shares (“Free-Trading
Shares”) do not satisfy the satisfy the definition of “restricted securities” as
set forth in Rule 144(a)(3) under the Securities Act and may be sold without
restriction as to time, amount or otherwise.




In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:




I. SALE OF THE SHARES.




1.01

Shares being Sold. Subject to the terms and conditions of this Agreement, the
Seller is selling the Shares to the Buyer.




1.02

Consideration.




(a)

Purchase Price. The “Purchase Price” of the Shares shall be the amount indicated
on the signature page hereto.




(b)

Seller acknowledges that other shareholders may be selling their shares in the
Company in private transactions and at varying amounts and this Agreement
confirms our private transaction in writing.




(c)

Seller acknowledges that, prior to the date hereof, Foster Jennings, Inc. has
acquired a majority of the outstanding Common Stock.




(d)

Seller acknowledges that promptly following with the closing of the transactions
contemplated hereby, the Company shall acquire all of the outstanding capital
stock of Foster Jennings, Inc. in exchange for shares of common stock of the
Company (the “Acquisition”).




1.03

Settlement Funds. The Buyer will transfer the Purchase Price in immediately
available funds to Victor D. Schwarz, PC, as escrow agent, or as otherwise
directed.




1.04

Closing. The “Closing” of the transactions contemplated hereby shall take place
on the date hereof.  

 

1.05

Delivery by the Seller. At the Closing, the Seller shall deliver to Buyer a
certificate representing the Shares together with a duly executed stock power,
with medallion signature guaranty and instruct the transfer agent to deliver (i)
to Buyer a certificate representing the Shares and (ii) to Seller a certificate
representing any shares, if any, to be retained.  Specific wire transfer
instructions for payment shall be provided for escrow of funds for distribution
to the Seller.




II. RELATED TRANSACTIONS.




2.01

Finder, Broker/Dealer. The Seller and the Buyer acknowledge that there were no
finders or Broker/Dealers with respect to the transaction contemplated herein.  





--------------------------------------------------------------------------------




 

III. REPRESENTATIONS AND WARRANTIES OF SELLER.




The hereby represents and warrant as follows:




3.01

Organization, Capitalization, etc.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada,
and is qualified in no other state.




3.02

Authority; No Violation. The execution and delivery of this Agreement by the
Company and by the Seller, and the consummation by them of the transactions
contemplated hereby have been duly authorized. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will constitute a violation or default under any term or provision of the
Certificate of Incorporation or bylaws of the Company, or of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which the Seller is a party or by which the Seller is bound. 




3.03

Disclosure. No representation or warranty by the Seller contained in this
Agreement, and no statement contained in any instrument, list, certificate, or
writing furnished to the Buyer pursuant to the provisions hereof or in
connection with the transaction contemplated hereby, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading or
necessary in order to provide a prospective purchaser of the business of the
Company with proper information as to the Company and its affairs.




3.04

Status of Shares.  All Shares designated on the signature page hereto as
Free-Trading Shares shall be free of restrictions on resale thereof and may be
sold by the Buyer without limitation as to amount or subject to any holding
period.  




3.05

Affiliate Status. At the date hereof, the Seller is not an Affiliate (as
hereinafter defined) of the Company.  For purposes hereof, the term “Affiliate”
shall mean any person that directly or indirectly controls, or is controlled by,
or is under common control with the Company.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract, or otherwise.




3.06

Decisions Regarding Sale.  Seller has decided to enter into this Agreement and
to affect the transactions contemplated herein of its own volition, and has
carefully considered and has, to the extent it believes such discussion
necessary, discussed with his, her or its professional, legal, tax and financial
advisors, the sale of the Shares, the Purchase Price and the Acquisition, and
has determined to sell the Shares to Buyer pursuant to this Agreement.  The
Seller has such knowledge and experience in financial and business matters that
the Seller is capable of evaluating the merits and risks of the sale of the
Shares and of making an informed decision regarding the sale of such Shares.
 Neither the Company, nor any person affiliated with or representing the Company
or its Affiliates has advised Seller to sell the Shares or provided Seller any
guidance, advice or instruction regarding the transactions contemplated herein.







IV. REPRESENTATIONS AND WARRANTIES BY BUYER.




Buyer hereby represents and warrant as follows:




4.01

Authority; No Violation. The execution and delivery of this Agreement by the
Buyer and the consummation of the transactions contemplated hereby by Buyer has
been duly authorized. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will constitute a
violation or default under any term or provision of any contract, commitment,
indenture, other agreement or restriction of any kind or character to which any
of the individual Buyer is a party or by which any of the individual Buyer is
bound.




4.02

Representations Regarding the Acquisition of the Shares.





--------------------------------------------------------------------------------

 

(a)

The Buyer understands the speculative nature and the risks of investments
associated with the Company and confirm that they are able to bear the risk of
the investment, and that there may not be any public market for the Shares
purchased herein;




(b)

Neither the Company nor the Seller is under an obligation to register or seek an
exemption under any federal and/or state securities acts for any sale or
transfer of the Shares by the Buyer, and Buyer is solely responsible for
determining the status, in its hands, of the shares acquired in the transaction
and the availability, if required, of exemptions from registration for purposes
of sale or transfer of the Shares;




(c)

The Buyer has had the opportunity to ask questions of the Seller and receive
additional information about the Company, or could acquire it without
unreasonable effort or expense necessary to evaluate the merits and risks of any
such purchase. Further, the Buyer has been given an opportunity to question the
Seller and receive related documentation to the purchase.




(d)

The Buyer recognizes that an investment in the Company is a speculative venture
and that the total amount of funds tendered to purchase the Shares is at risk
and may be completely lost.  The purchase of Shares as an investment involves
special risks.  The Buyer has read and reviewed the Company’s latest periodic
and current report filings on the Securities and Exchange Commission’s EDGAR
webpage at www.sec.gov, including the audited and unaudited financial
statements, description of business operations, risk factors and other
disclosures set forth therein;




(e)

If the Shares are Restricted Shares, the Buyer recognizes that the Shares have
not been registered under the Securities Act of 1933, as amended (“Act”), nor
under the securities laws of any state and, therefore, cannot be resold unless
the resale of the Shares is registered under the Act or unless an exemption from
registration is available.  The Buyer may not sell the Shares without
registering them under the Act and any applicable state securities laws unless
exemptions from such registration requirements are available with respect to any
such sale;




(f)

The Buyer has sufficient knowledge and experience in financial and business
matters, and is sufficiently familiar with investments of the type represented
by the Shares, including familiarity with previous private and public purchases
of speculative and restricted securities, that it is capable of evaluating the
merits and risks associated with purchase of the Shares; and




(g)

In evaluating the merits of the purchase of the Shares, Buyer has relied solely
on his, her or its own investigation concerning the Company and has not relied
upon any representations provided by the Seller.   




 V. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.




5.01

Survival of Representations. All representations, warranties, and agreements
made by any party in this Agreement or pursuant hereto shall survive the
execution and delivery hereof and any investigation at any time made by or on
behalf of any party.




VI. ADDITIONAL CONDITIONS TO CLOSING




6.01

Obligation of Buyer to Close. The Buyer shall not be obligated to close this
transaction unless they are satisfied, following reasonable investigation, that
all of the representations of Seller as of the date of execution of this
Agreement and as of the date of Closing under this Agreement are true and
correct in all material respects.   











--------------------------------------------------------------------------------

VII. SURVIVAL AND INDEMNIFICATION




7.01

Survival. The representations, warranties and covenants made by the parties in
this Agreement and in any other certificates and documents delivered in
connection herewith shall survive the Closing and shall apply until the first
anniversary of the Closing Date.




VIII. MISCELLANEOUS




8.01

Expenses. Each of the parties shall bear its own expenses incurred in
conjunction with the Closing hereunder.

 

 8.02

Further Assurances. From time to time, at the request of the Buyer and without
further consideration, the Seller shall execute and transfer such documents and
take such action as the Buyer may reasonably request in order to effectively
consummate the transactions herein contemplated.




8.03

Parties in Interest. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by the
heirs, beneficiaries, representatives, successors, and assigns of the parties
hereto.




8.04

Prior Agreements; Amendments. This Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter hereof.
This Agreement may be amended only by a written instrument duly executed by the
parties hereto or their respective successors or assigns.




8.05

Headings. The section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.




8.06

Confidentiality. Each party hereby agrees that all information provided by the
other party and identified as "confidential" will be treated as such, and the
receiving party shall not make any use of such information other than with
respect to this Agreement. If the Agreement shall be terminated, each party
shall return to the other all such confidential information in their possession,
or will certify to the other party that all of such confidential information
that has not been returned has been destroyed.




8.07

Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed (registered or certified mail, postage prepaid, return receipt requested)
to the parties at their address specified on the signature page hereto, with a
copy sent as indicated on the signature page.




8.08

Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




8.09

Applicable Law. This Agreement shall be governed by, and construed in accordance
with the laws of the State of Nevada.




8.10

Extended Meanings. In this Agreement words importing the singular number include
the plural and vice versa; words importing the masculine gender include the
feminine and neuter genders. The word “person” includes an individual, body
corporate, partnership, trustee or trust or unincorporated association,
executor, administrator or legal representative.




[Remainder of page intentionally left blank; signature page to follow.]





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.




BUYER:










_____________________________

Name: _______________________

Title:________________________




Buyer’s Address for Notices:




_________________________

_________________________

_________________________

_________________________




SELLER:










_____________________________

Name: _______________________

Title:________________________




Seller’s Address for Notices:




_________________________

_________________________

_________________________

_________________________

Number of Restricted shares being sold:

Number of Free Trading shares being sold:

Aggregate Purchase Price:      

Per share price:

_________________________

_________________________

_________________________

$________________________

 

 

 

 









